COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-169-CV
 
IN RE FORT WORTH OSTEOPATHIC       
           
           
           
           
    RELATOR
HOSPITAL, INC. D/B/A OSTEOPATHIC
MEDICAL CENTER OF TEXAS
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION(1)
------------
The court has considered relator's
petition for writ of mandamus and is of the opinion that relief should be
denied. Accordingly, relator's petition for writ of mandamus is denied.
Relator shall pay all costs of this
original proceeding, for which let execution issue.
 
                                                                       
PER CURIAM
 
PANEL B: WALKER, DAY, and LIVINGSTON, JJ.
               
DAY, J., would grant.
 
DELIVERED: JULY 7, 2003

1. See Tex. R. App. P. 47.4.